Per Curiam.
—We think there was no abuse of discretion *652in granting the order appealed from, such as would enable this court to review the decisions of the surrogate and of the general term of the supreme court on that ground. A question is made that in such a proceeding as this the surrogate had no power to grant the order for a commission.
For the reasons stated in the opinion of Judge O’Brien at the general term in this proceeding, we think, the surrogate, under § 2538 of the Code of Civil Procedure, had such power. The power existing, and there being no abuse of discretion, no appeal lies to this court from the order for such commission, and the appeal must, therefore, be dismissed, with costs.
All concur.